Citation Nr: 1206664	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  07-22 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a scar on the head.  

2.  Entitlement to service connection for residuals of a head injury, to include a chronic headache disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty in the Navy from September 1968 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The scar issue has been recharacterized as noted on the cover page to better reflect the medical evidence and the Veteran's contentions.  

In May 2010, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims folder.  

In August 2010, the Board remanded the Veteran's claims so that a VA examination could be scheduled.  Following an attempt to comply with those Remand instructions, as well as a continued denial of those issues, the Veteran's appeal was returned to the Board for further appellate review.

The claim for service connection for residuals of a head injury, to include a chronic headache disability, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

Competent evidence demonstrates that the Veteran has a scar on the center of his head that is causally related to his military service.
CONCLUSION OF LAW

Resolving all doubt in his favor, the Veteran has a residual scar on the center of his head secondary to a head injury sustained in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the favorable action taken herein with regard to the claim for service connection for a head scar, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, service treatment records show that the Veteran sustained a one-and-a-half inch laceration to his scalp in November 1970 and received sutures.  His discharge examination in May 1972 showed a clinically normal head, face, neck, and scalp, except for a one inch scar on the left side of the left eyebrow was the only scar noted.  Post-service medical records do not show any scars on the scalp.

During the May 2010 hearing, the Veteran reported having a scar on his head as a result of the in-service laceration.  The Board notes that he is competent to report having a scar on his head.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran also reported having a scar over his left eye as a result of a childhood accident.

At a January 2011 VA examination, the Veteran reported hitting his head during service and being treated for a scalp laceration.  Physical examination revealed a one-and-a-half inch by one millimeter horizontal scar mark on the center of the Veteran's head.  The examiner described the scar as superficial, not adherent to underlying tissue, and not associated with inflammation, edema, redness, or tenderness on palpation.  There was no keloid formation, and it did not limit the Veteran's function.  The examiner noted that there were no residuals from the scar.  

The Board acknowledges that the May 1972 discharge examination did not reflect the presence of a scar on the Veteran's scalp.  Significantly, however, as previously noted herein, earlier STRs indicate that the Veteran sustained a laceration to his scalp in November 1970 and that this injury required sutures.  Further, current VA examination indicates that he has a one-and-a-half inch essentially asymptomatic scar on the center of his head.  The Veteran is competent to report events that he observed or participated in, as well as symptoms that he experiences.  Layno, supra.  Accordingly, based on this evidentiary posture and in resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a scar on the center of his head is warranted. 


ORDER

Entitlement to service connection for a scar on the center of the head is granted.


REMAND

The Veteran seeks service connection for residuals of a head injury in service.  He reportedly has had headaches since the head injury discussed above. 

STRs show that the Veteran was injured in November 1970 when he hit his head on a hatch and required stitches.
Post-service private treatment records show numerous complaints of headaches - albeit some of which were shown to have been in conjunction with assessments for hypertension.

During the May 2010 hearing, the Veteran testified, and indeed the record shows, that he has a scar over his left eye which he purportedly incurred when he was six years old.  He also testified that he bumped his head after service and bled, but that the accident was not as severe as the one in service.

Pursuant to the Board's August 2010 Remand, the Veteran underwent a VA examination in January 2011.  At that time, he reported that, ever since the in-service injury, he has experienced headaches on and off approximately once per month.  The headaches are generalized mostly in the posterior head.  There is no precipitating or aggravating factor.  He takes Excedrin Migraine, which relieves the headache.  The headaches are not associated with blurred vision, diplopia, weakness, fatigue, or functional loss.  The Veteran reportedly has taken Migrolex in the past, which he bought over the internet, and was given Vicodin five years ago.  He has not taken any migraine medication for two years because "he is always given over-the-counter medications" and because he has thus stopped asking private physicians for migraine medicine.  The diagnosis was migraine headaches controlled with over-the-counter Excedrin.  A March 2011 addendum indicates that the examiner had reviewed the claims file.  She opined that the Veteran's migraine headaches are not related to the in-service head injury.  She explained that the headaches are "minimal" and that the Veteran has not been prescribed any migraine medications from his physician.

The Veteran's representative, in January 2012 written argument, argues that the examiner did not provide a proper rationale for the March 2011 opinion.

The Board finds that the January 2011 examination and March 2011 addendum are inadequate.  Specifically, in concluding that the Veteran's headaches are not related to the in-service head injury, the examiner failed to consider the Veteran's competent assertions of headaches since the in-service head injury.  

Accordingly, and in view of the foregoing, the Board concludes that another opinion should be obtained regarding the etiology of any chronic headache disorder that the Veteran may be found to have.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; Stegall v. West, 11 Vet. App. 268 (1998) (the Board is obligated by law to ensure that the RO complies with its directives). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed residuals of a head injury, to include a chronic headache disorder.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  A notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of all pertinent symptomatology, including headaches, since service; review the record; and offer an opinion as to whether it is at least as likely as not, i.e., 50 percent or greater probability, that any diagnosed residuals of a head injury-to include a chronic headache disorder-had its clinical onset in service or is otherwise related to active duty (including the documented November 1970 injury when the Veteran hit his head on a hatch and required sutures).  In answering this question, the examiner should address the Veteran's competent assertions of headaches since the in-service head injury.  Also, the examiner should address the effect, if any, of the post-service "bump" on the Veteran's head (which caused some bleeding) on any diagnosed residuals of a head injury, including a chronic headache disability.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Then, readjudicate the claim remaining on appeal-entitlement to service connection for residuals of a head injury, to include a chronic headache disability.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


